LOTTINGER, Judge.
This is a suit to annul a tax sale which for the purposes of trial below and for this appeal was consolidated with the suit entitled Gram Realty Company, Inc. v. Northern Homes, Inc., No. 10101 on the docket of this court, 308 So.2d 502, and we adopt that opinion as it is applicable hereto.
The Lower Court rendered judgment in favor of plaintiff, Northern Homes, Inc., and against defendant, Gram Realty Company, Inc. declaring null and void the tax sale to Gram Realty Company, Inc. of property assessed in the name of Northern Homes, Inc. dated June 30, 1966, filed for record on June 30, 1966, and registered on July 1, 1966 in COB 427, folio 171 of the conveyance records of St. Tammany Parish, Louisiana. Said judgment authorized the Clerk of Court of St. Tammany Parish to cancel and erase the registry of said tax sale, subject to the payment by Northern Homes, Inc. to Gram Realty Company, Inc. of the amount of taxes paid by Gram Realty Company, Inc. for the years 1965 through 1974, inclusive, with' interest at the rate of 10% per annum from the date of such payments. The judgment further dismissed the claim of Northern Homes, Inc. against George A. Broom, Sheriff and Ex-Officio Tax Collector and Wayne G. Wascom, Assessor, with all costs to be paid by Gram Realty Company, Inc.
For the reasons assigned in Gram Realty Company, Inc. v. Northern Homes, Inc. No. 10101 on the docket of this court, the Judgment appealed from is affirmed, all costs of this appeal are to be paid by the defendant-appellant, Gram Realty Company, Inc.
Judgment affirmed.